Citation Nr: 1548123	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  95-24 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 5, 2011.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2011, the Board remanded the matter of entitlement to a TDIU for additional evidentiary development and then denied entitlement to TDIU prior to May 5, 2011 in a September 2013 decision.  The Veteran appealed this decision to the United State Court of Veterans Claims (Court), and in July 2014, the parties (the Veteran and Secretary of VA) filed a Joint Motion for Partial Remand which was granted by the Court later in July 2014.  The issue was then returned to the Board for appellate review.   

Also in the September 2013 decision, the Board dismissed the Veteran's appeals of the following: entitlement to a rating in excess of 20 percent for a lumbar spine disability, from May 6, 1994, through August 3, 2004; entitlement to a rating in excess of 40 percent for a lumbar spine disability, as of August 4, 2004, through to December 19, 2004; entitlement to an initial rating in excess of 10 percent for incomplete paralysis of the sciatic nerve in the lower right extremity from September 23, 2002, through December 19, 2004; and entitlement to a separate disability rating for incomplete paralysis of the sciatic nerve in the lower right extremity, prior to September 23, 2002.  These issues were not appealed to the Court and were left undisturbed.  

Additionally, the Board remanded the issues of entitlement a disability rating in excess of 60 percent for a lumbar spine disability for the period from May 5, 2011, and entitlement to a TDIU for the period from May 5, 2011.  These issues remain in remand status and have not yet returned to the Board for appellate review.  

Since the last adjudication of the claim by the RO, additional evidence consisting of a July 2015 opinion has been received.  See 38 C.F.R. § 20.1304 (2015).  The Veteran waived agency of original jurisdiction (AOJ) review of this evidence.  Id.  Therefore, the Board may consider this evidence in its adjudication below.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran was unable to obtain or maintain substantially gainful employment during the period from April 4, 2009 to May 4, 2011.


CONCLUSION OF LAW

The criteria for entitlement to TDIU were met from April 4, 2009 to May 4, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant entitlement to TDIU from April 4, 2009 to May 4, 2011 is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.  The Board acknowledges as described in the introduction that there are other issues pending, but since they were previously remanded to the RO and have not yet been returned to the Board, the Board cannot address them here.  This decision represents a complete grant solely on the issue of entitlement to TDIU prior to May 5, 2011.

A TDIU may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

From May 6, 1994 to August 3, 2004, the Veteran's service-connected low back strain with degenerative disc disease of the lumbar spine was rated as 20 percent disabling.  From August 8, 2004 to December 20, 2004, the disability evaluation for the low back disability was 40 percent, and from December 20, 2004, the disability evaluation was 60 percent.  In addition, from September 23, 2002 to December 19, 2004, service connection was in effect for mild paralysis of the sciatic nerve of the right lower extremity, rated as 10 percent disabling.  The Veteran's combined disability rating was 20 percent prior to September 23, 2002; 30 percent from September 23, 2002 to August 04, 2004; and 50 percent from that date to December 19, 2004.  As of December 19, 2004, the Veteran's only service-connected disability was his low back strain; thus, his combined disability rating was 60 percent.  Consequently, the Veteran first met the threshold criteria for TDIU as of December 19, 2004.  See 38 C.F.R. § 4.16(a).

The evidence of record indicates that the Veteran was working until March 2009.  He was awarded disability benefits from the Social Security Administration (SSA) at that time on the basis of his back disability, degenerative joint disease of the knees, and gout of the wrists, knees, and feet.  The SSA determination indicates that these disabilities together rendered the Veteran disabled and unable to work.  Additionally, based on the claimant's age, education, and work experience, SSA found him disabled with regard to residual sedentary employment. 
At a March 2009 VA examination, the examiner opined that it was at least as likely as not that the Veteran's back disability rendered him unable to work because it causes pain and inability to lift heavy objects.  The examiner also noted that the Veteran had pain on prolonged standing and had to sit after one hour.  The examiner did not address whether the Veteran was able to engage in sedentary employment.  

Finally, an opinion from Dr. Carey was received from the Veteran in July 2015.  Dr. Carey reviewed the claims file and opined that the Veteran's back disability had left him unable to secure gainful employment since at least 2009.  Dr. Carey included both physical and sedentary employment in this opinion, indicating that the Veteran's frequent flare-ups and need for strong medication would preclude him from any kind of employment.  In addition, Dr. Carey found that the Veteran would never be able to find a comfortable position if seated.  Consequently, Dr. Carey determined that the Veteran's service-connected back disability rendered him unemployable in any capacity.

In light of the above, the Board determines that the evidence for and against the Veteran's claim is in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the Veteran's claim of entitlement to TDIU prior to May 5, 2011 is granted.
 
This appeal dates back to May 1994.  However, the evidence demonstrates that the Veteran was employed for most of the appeal period.  The Veteran's attorney has argued for entitlement to TDIU to begin effective April 4, 2009, as that is the date the Social Security Administration determined was the effective date of the Veteran's disability.  The Veteran worked until March 2009.  The Board, therefore, will grant entitlement to TDIU effective April 4, 2009 to May 4, 2011.  Since the Veteran's attorney has limited the appeal of the TDIU issue to going back no further than April 4, 2009, this represents a complete grant of the issue of entitlement to TDIU prior to May 5, 2011.  See AB v. Brown, 6 Vet. App. 35 (1993).



ORDER

Entitlement to a TDIU for the period from April 4, 2009 to May 4, 2011, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


